Order entered September 17, 2021




                                                            In The
                                             Court of Appeals
                                      Fifth District of Texas at Dallas

                                                  No. 05-21-00794-CV

                           IN RE XTC CABARET (DALLAS), INC., Relator

                     Original Proceeding from the 116th Judicial District Court
                                       Dallas County, Texas
                                Trial Court Cause No. DC-19-13178

                                                   ORDER
                                 Before Justices Schenck, Nowell, and Garcia

                Before the Court is relator’s September 13, 2021 petition for writ of

       mandamus challenging the trial court’s August 20, 2021 order granting in part real

       party in interest’s motion to compel discovery.

                On the court’s motion, we STAY the portions of the trial court’s August 20,

       2021 order concerning Requests for Production Nos. 8, 9, 10, 11, 25, 30, 38, 41, 42

       and Interrogatory No. 15 to the following extent.1 We STAY the trial court’s order

       to the extent that it requires relator to produce information regarding incidents that

       do not involve assaults, armed robbery, or firearm discharge. We also STAY the

1
    Justice Schenck would have granted the requested stay in full.
trial court’s order to the extent that it requires relator to produce any documents,

incident reports, investigative materials, and policies or procedures for a timeframe

going beyond the two-year period preceding the January 1, 2019 incident. The trial

court’s order shall not be stayed to the extent that it requires relator to produce

information regarding assaults, armed robbery, or firearm discharge that occurred

in the two-year period preceding the January 1, 2019 incident.

      We also STAY the trial court’s order to the extent that it requires relator to

comply with Request for Production No. 25 concerning relator’s gross income in

2017 and 2018.

      This stay shall remain in effect pending resolution of this original

proceeding.

      We also request that real party in interest and respondent file their responses,

if any, to the petition for writ of mandamus by October 6, 2021.


                                             /s/    DENNISE GARCIA
                                                    JUSTICE